Citation Nr: 1711608	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-22 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for acne with scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript is on file.

This appeal was previously before the Board in November 2012, May 2015, and again in July 2016. In each instance, the Board remanded it for additional development.  Service connection for a respiratory disorder was granted while the case was undergoing Remand development.  As such, that issue is no longer before the Board.  The instant claim has since returned to the Board for further review.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to obtain a new VA examination.

In February 2009, the Veteran was awarded a 10 percent evaluation for acne with scarring, effective September 10, 2008. He is prescribed medication for his acne, as well topical and facial creams. 

A VA skin examination was also performed in February 2009. The examiner found deep acne covering less than 40 percent of the Veteran's face and neck, along with hyperpigmentated scarring and skin indentation.

During the Veteran's May 2012 hearing, he reported that during flare-ups, his acne covers his entire face. In addition, the Veteran explained that his acne would fall into a pattern of becoming irritated every few months, and he would then be prescribed different medications to help treat and control it. 

Pursuant to the Board's May 2015 remand, the Veteran was afforded another VA skin examination in August 2015. After a review of the Veteran's claims file and medical records, the examiner noted that less than 5 percent of the Veteran's total body is affected and more than 5 percent but less than 20 percent of the exposed areas are affected. The acne was noted as deep, affecting less than 40 percent of the Veteran's face and neck and affecting other body areas. The examiner also noted the Veteran's facial scarring in his zygomatic area and glabella region with multiple pits. These scars were too numerous to count but there is no hypo or hyperpigmentation or abnormal texture. The scarring over the exposed area is greater than 5 percent but less than 20 percent, with a total affected body area of less than 5 percent. However, the examiner remarked that the Veteran's scarring did not cause disfigurement of the head, face, or neck. Importantly, the examiner stated to "refer to photos for specifics."

Of particular importance is the date of the Veteran's claim. The schedule for rating disabilities of the skin was initially revised effective August 30, 2002 and was codified under 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7833. The criteria for rating scars were revised again, effective October 23, 2008. However, the introductory paragraph to 38 C.F.R. § 4.118 notes that a Veteran that was rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804 or 7805 before October 23, 2008, can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review. Here, the Veteran's initial claim for benefits was received on September 10, 2008. Accordingly, the revised schedular rating criteria are not applicable in this decision. Those in effect prior to October 23, 2008 must be applied. The Board also notes that in accordance with Diagnostic Code 7800 (effective August 30, 2002 and prior to October 23, 2008), Note (3) provides "take into consideration unretouched color photographs when evaluating under these criteria."

The Board remanded the Veteran's claim again in July 2016 in order to receive an addendum opinion and to obtain additional medical evidence, including the above referenced photographs from the previous examination. The Board acknowledges that these photographs have since been added to the Veteran's claims file and that they appear to show some facial scarring and disfigurement due to the Veteran's acne.

An addendum opinion was then obtained in September 2016. The VA examiner, with a noted specialty in Family Medicine, stated that because the Veteran was not present, he could only review the observations from the prior August 2015 examination, which he copied in his report. With regard to the nature and extent of the Veteran's acne scarring, the examiner stated that "there are several clear [photographs] available now in VBMS for viewing. They [are] difficult to describe in words." The examiner referred to the photographs again when asked to comment directly upon the characteristics of disfigurement associated with the Veteran's facial scarring. No scar measurement or other information was provided.

In light of the above, it is apparent that the AOJ failed to comply with the Board's July 2016 remand. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders"). Furthermore, when the VA "undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [it] must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

It is "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history." 38 C.F.R. § 4.1 (2015). If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2015). Here, the September 2016 examiner merely restated the findings of the previous examiner and referred to the photographs when asked to comment about specific medical findings. 

Moreover, the last pertinent VA examination occurred in August 2015. In a February 2017 statement, the Veteran's representative alleged that the Veteran's acne symptoms have worsened, that the examinations of record do not adequately reflect the Veteran's current symptomatology, and that it was improper to rely on the old 2015 photographs. The Veteran's representative also challenged the competency of the September 2016 examiner because he was not a dermatologist and requested a new examination. Thus, a new VA examination is thereby necessary. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA skin examination with a dermatologist with appropriate expertise to address the current severity of his acne with scarring. The examiner should be provided with the Veteran's claims file and the examiner must review the entire claims file in conjunction with the examination. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided. The examiner is advised that the regulations pertaining to skin disorders effective August 30, 2002 and prior to October 23, 2008 must be applied to the Veteran's claim.

The examiner should render specific findings as to the nature and extent of the Veteran's acne symptoms, including their likely nature and extent during flare-ups.

The examiner should also render specific findings as to the nature and extent of the Veteran's acne scarring. The examiner is directed to comment directly upon the characteristics of disfigurement associated with the Veteran's scarring, including a description of scar size and location.

Current unretouched photographs should also be taken and associated with the claims folder.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




